DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-12 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A encapsulation package for use in a stent, the encapsulation package comprising: a shield extending longitudinally and having a curved end on profile for aligning the shield within the deployable stent,.., a resonator positioned at the outer surface of the shield and positioned adjacent the perforations for allowing particulate within the stent to collect and be measured by the resonator during deployment; and a frame configured to mount the resonator to the shield”, as required by claims 1, 4, 6 and 10 .
Claims 2-3, 5, 7-9 and 11-12 are in condition for allowance.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the searches attached disclose Gianchandani (U.S. Patent 8212552) discloses Wireless Biliary Stent System With Wishbone-array Resonant Magnetoelastic Sensor And Conformal Magnetic Layer teaching a system for measuring a physical characteristic in a bile duct using a wirelessly transmitting magnetoelastic sensor. The system includes a sensor which is a patterned mesh structure inside a self-expanding stent placed in the bile duct. The sensor is wirelessly stimulated by magnetic field lines running along a length of the sensor and generated by an external transmit coil assembly having two magnetic coils as part of an external inductive coil assembly. A time-varying magnetic field from these transmit coils stimulates all or a portion of the sensor, which then vibrates in response thereto. The vibration of the sensor generates a magnetic flux that varies with a value of a physical characteristic within the stent, such as the sludge accumulation in the bile duct or the viscosity of fluid flow through the bile duct. A generated magnetic field  results from the sensor. Receive coils are positioned in an orthogonal symmetry to the transmit coils to detect the generated magnetic field. A network analyzer controls the entire assembly and receives the generated signal for determining the actual value of the physical characteristic being measured. 

    PNG
    media_image1.png
    550
    561
    media_image1.png
    Greyscale



O'Brien (U.S. Publication 20060287602) discloses Implantable Wireless Sensor For In Vivo Pressure Measurement teaching a sensor includes a body. The body is formed from electrically insulating materials, preferably biocompatible ceramics, the sensor having a deflectable region at the lower end of the body. The body with a lower chamber and an upper chamber, an LC resonator is hermetically housed within the body with a capacitor and an inductor, the capacitor is located within the lower cylindrical chamber with at least two plates disposed in parallel, spaced apart relation. The inductor with a coil disposed within the upper chamber and which is in conductive electrical contact with the capacitor.

    PNG
    media_image2.png
    413
    567
    media_image2.png
    Greyscale

However, both Gianchandani and O'Brien do not disclose the above allowable subject matters. 



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858